Citation Nr: 0718849	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The appellant served on active duty training from August 1978 
until October 1978 and, in relevant part, was on inactive 
duty training on July 10, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

It is noted that service records document that the appellant 
was in a motor vehicle accident in the line of duty on July 
10, 1984, and that he was treated for contusion with sprain 
of the right elbow.  He provided a sworn statement regarding 
this accident in August 1984 which mentioned only his right 
arm, as opposed to both arms.  A service report of medical 
examination in April 1987 noted "upper extremities" to be 
abnormal but explained that this referred to a scar on the 
right index finger, with loss of full extension of same.  The 
physician described this as a resolved fracture (reportedly 
in 1975) of the right index finger.  

In a VA examination inquiry of March 2004, the examiner was 
advised that service medical records showed "upper joint 
problem" and asked the examiner if it was as likely as not 
that "current shoulder condition is due to injury in 
accident."  It was requested that a rationale be provided 
for any opinion offered.  The same month, the examiner opined 
that there was residual soft tissue injury with pain, and 
because the appellant claimed that this pain had lingered 
since service, it was service-connected.  The examiner 
admitted that he had no rationale for an opinion.  He added 
that his best guess was that the pain was from a soft tissue 
injury apparently secondary to the accident in service, but 
rotator cuff injury, possibly lately, could not be ruled out.  
The Board finds the examination report to be inadequate as no 
definitive diagnosis was made and no rationale was provided 
for the opinion regarding nexus to service.

In its statement of the case for the instant claim, the RO 
noted that service connection cannot be granted for pain 
alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeals for Veterans Claims held that the 
notification provided to a claimant in a claim for service 
connection should include information on the degree of 
disability and effective date should service connection be 
granted.  In this case, the claimant was not provided with 
the requisite information; however, there is no prejudice to 
the claimant as the Board is remanding this case in part to 
comply with that notice requirement.  The Board is mindful 
that errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).   
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the appellant for any shoulder 
disorder since April 2006.  After securing 
the necessary release, the RO should attempt 
to obtain these records.

3.  The appellant should be afforded a VA 
joints examination to determine whether he 
has a current disability in either 
shoulder.  Differential diagnoses should 
be provided.  The claims folder should be 
made available to the examiner for review 
of pertinent documents including the 
service medical records therein in 
connection with the examination.  The 
examiner should be asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent degree of probability or 
greater) that any presently diagnosed 
shoulder disability is related to the 
appellant's vehicular accident in inactive 
duty training.  A rationale should be 
provided for any opinion offered.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

